EXHIBIT 10.30
EXECUTION COPY






SECOND AMENDMENT TO LOAN AGREEMENT




THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of April
27, 2018, is by and among NATIONAL INSTRUMENTS CORPORATION, a Delaware
corporation (the “Borrower”), the Guarantors party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement.




W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors and the Lender are parties to that certain
Loan Agreement dated as of May 9, 2013 (as amended by that certain First
Amendment to Loan Agreement dated as of October 29, 2015 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Loan Agreement”);


WHEREAS, the Credit Parties have requested that the Lender amend certain
provisions of the Loan Agreement; and


WHEREAS, the Lender is willing to make such amendments to the Loan Agreement, in
accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO LOAN AGREEMENT


1.1    Amendment to Recitals to Loan Agreement. The first “Whereas” clause on
page 1 of the Loan Agreement is hereby amended such that the amount
“$125,000,000.00” is hereby replaced with the amount “$5,000,000.00.”


1.2    Amendments to Section 2.1(a). Section 2.1(a) of the Loan Agreement is
hereby amended such that (a) the definition of “Revolving Committed Amount” is
hereby amended and restated to be “FIVE MILLION AND NO/100 DOLLARS ($5,000,000)
(as such amount may be reduced from time to time as provided in Section 3.4(a)
or increased from time to time as provided in Section 2.1(f))” and (b) the text
“TEN MILLION AND NO/100 DOLLARS ($10,000,000)” in Section 2.1(a) is replaced
with “FIVE MILLION AND NO/100 DOLLARS ($5,000,000)”.


1.3    Amendment to Section 2.2(a). Section 2.2(a) of the Loan Agreement is
hereby amended by replacing the text “$10,000,000” in Section 2.2(a) with
“$5,000,000”.


1.4    Amendment to Section 2.2. Section 2.2 of the Loan Agreement is hereby
amended by adding the following clause (e) to the end of such Section:


(e)    In the event of any drawing under any Letter of Credit, the Lender will
promptly notify the Borrower. The Borrower shall reimburse the Lender on the day
of drawing under any Letter of Credit if notified prior to 2:00 P.M. (Austin,
Texas time) on a Business Day or, if after 2:00 P.M. (Austin, Texas time), on
the following Business Day in same day funds as provided herein or in the LC
Documents. The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against the Lender, the beneficiary of the Letter of Credit drawn upon or
any other Person, including, without limitation, any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.


1.5    Amendment to Section 7. Section 7 of the Loan Agreement is hereby amended
by adding the following sentence to the end of such Section:


Notwithstanding anything herein to the contrary, the provisions of this Section
7 (other than Sections 7.3, 7.4, 7.7(a), 7.8 and 7.11) shall not apply to the
Credit Parties and their Subsidiaries so long as there are no (a) Loans
outstanding under this Agreement or (b) LC Disbursements that have not been
reimbursed by or on behalf of the Credit Parties within 5 Business Days after
the date the Lender requests reimbursement of such LC Disbursement.


1.6    Amendment to Section 8. Section 8 of the Loan Agreement is hereby amended
by adding the following sentence to the end of such Section:


Notwithstanding anything herein to the contrary, the provisions of this Section
8 (other than Section 8.8 (solely with respect to the Borrower)) shall not apply
to the Credit Parties and their Subsidiaries so long as there are no (a) Loans
outstanding under this Agreement or (b) LC Disbursements that have not been
reimbursed by or on behalf of the Credit Parties within 5 Business Days after
the date the Lender requests reimbursement of such LC Disbursement; provided,
that (a) the Credit Parties shall not, in a single transaction or in a series of
related transactions, sell, transfer or otherwise dispose of all or
substantially all of the property or assets of the Credit Parties, taken as a
whole, to any Person other than to the Borrower or another Credit Party and (b)
to the extent the Borrower is party to a consolidation or merger, the Borrower
shall be the surviving corporation.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Lender):


(a)    Executed Amendment. The Lender shall have received a copy of this
Amendment duly executed by each of the Credit Parties and the Lender.


(b)    Fees and Expenses. King & Spalding LLP shall have received from the
Borrower payment of all reasonable and documented fees and expenses incurred in
connection with this Amendment.


(c)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Lender and its counsel.




ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Loan Agreement in each of the Loan Documents shall hereafter mean the
Loan Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Loan Agreement is hereby ratified and confirmed
and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary corporate or other necessary company action on
the part of such Credit Party to authorize the execution, delivery and
performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligation,
enforceable against such Credit Party in accordance with its terms, except as
such enforceability may be subject to (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Credit Party of this Amendment.


(d)    The representations and warranties set forth in Article 6 of the Loan
Agreement are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case as of the date hereof
(except for those which are made as of an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    Except as provided in this Agreement, the Credit Party Obligations are
not reduced or modified by this Amendment and, to the knowledge of the Credit
Parties, are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Loan Agreement and acknowledges and reaffirms (a) that it is bound
by all terms of the Loan Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Loan Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable and documented costs
and expenses of the Lender in connection with the preparation, execution and
delivery of this Amendment, including without limitation, the reasonable and
documented fees and expenses of the Lender’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Lender, as is reasonably necessary to carry out
the intent of this Amendment.


3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Lender or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Loan Agreement on or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.10 of the Loan Agreement are hereby incorporated by reference,
mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







NATIONAL INSTRUMENTS CORPORATION
AMENDMENT TO LOAN AGREEMENT


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




 
 BORROWER:
 
NATIONAL INSTRUMENTS CORPORATION,
a Delaware corporation
 
 
 
 
 
By:
/s/ Alexander Davern
 
 
Name:
Alexander M. Davern
 
 
Title:
President and Chief Executive Officer



 
 GUARANTORS:
 
AWR CORPORATION,
a Delaware corporation
 
 
 
 
 
By:
/s/ Eric Starkloff
 
 
Name:
Eric Starkloff
 
 
Title:
President



 
 
 
NATIONAL INSTRUMENTS EUROPE CORPORATION,
a Texas corporation
 
 
 
 
 
By:
/s/ Alexander Davern
 
 
Name:
Alexander M. Davern
 
 
Title:
President



 
 
 
PHASE MATRIX, INC.,
a California corporation
 
 
 
 
 
By:
/s/ Eric Starkloff
 
 
Name:
Eric Starkloff
 
 
Title:
President

 




 
NATIONAL INSTRUMENTS CORPORATION
AMENDMENT TO LOAN AGREEMENT


 LENDER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
 
 
 
 
 
By:
/s/ Susan L. Coulter
 
 
Name:
Susan L. Coulter
 
 
Title:
Senior Vice President





